Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 9 line 3, it would appear that "the second bias current" should be --a second bias current--.

Allowable Subject Matter
Dijkmans (5,877,948) Fig. 1 shows a first charge pump SW4/SW5/SW6/C2, a second charge pump SW1/SW2/SW3/C1 and a load current generation circuit TU1.  The prior art of record does not appear to disclose the aforementioned components in combination with an output voltage fixing circuit arranged and operated as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

1



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849